DETAILED ACTION
Response to Amendment
	The Amendment filed June 8, 2022 has been entered. Claims 1-20 remain pending in the application. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 8-10, and 12-20 are rejected on the ground of nonstatutory double patenting.
Claims 1, 2, 4-7, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable.
Claims 3, 5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable.

Information Disclosure Statement
The information disclosure statement filed May 31, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 8-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-20, and 22 of U.S. Patent No. 10,719,248 (parent application 15/958,614). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements are anticipated by the already patented subject matter.
Claims 1-5, 8-10, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 12-14, and 16-20o0f U.S. Patent No. 11,055,000 (parent application 16/905,030). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements are anticipated by the already patented subject matter.
Please note that MPEP § 804 states:
“A complete response to a nonstatutory double patenting (NSDP) rejection is
either a reply by applicant showing that the claims subject to the rejection are patentably
distinct from the reference claims or the filing of a terminal disclaimer in accordance with
37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP §
1490 for a discussion of terminal disclaimers). Such a response is required even when
the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer,
or filing a showing that the claims subject to the rejection are patentably distinct from the
reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements 
as to form not necessary for further consideration of the claims may be held in abeyance
until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Yero (US 2007/0245067).
Regarding claim 1, Yero discloses: 
A system, comprising: 
an array of memory cells (FIG. 1 Memory Cell Array 1) comprising a plurality of first groups of memory cells (i.e. a block of NAND memory cells) and a plurality of second groups of memory cells (i.e. a block of NAND memory cells) ([0008] Memory cells of a typical flash EEPROM array are divided into discrete blocks of cells that are erased together. That is, the block (erase block) is the erase unit, a minimum number of cells that are simultaneously erasable (i.e. memory cell array 1 comprising a plurality of blocks, wherein each block comprises a plurality of cells)); and 
a memory controller coupled to the array (FIG. 1 Controller 9) and configured to: 
perform, responsive to receipt of a plurality of commands, corresponding memory operations sequentially on the plurality of first groups of memory cells and the plurality of second groups of memory cells ([0040] Data are generally programmed into a NAND array in units of a page. In a NAND array, a page may be formed by the memory cells connected by a single word line. Data are generally programmed into a block sequentially, page by page, with one word line being selected at a time); and 
perform, independently of the plurality of commands ([0049] this embodiment does not require the controller to manage hot count values for different blocks. Instead, the hot count value is maintained by dedicated circuits that are peripheral circuits of the plane that contains the block. This reduces the burden on the controller and on the communication lines between peripheral circuits of the memory and the controller so that the controller may perform other functions and operate faster. In addition, maintaining a hot count in the block using on-chip circuits reduces the risk that the hot count will be lost due to an unexpected loss of power as may occur where a controller maintains a hot count in volatile RAM; [0057] hot count update operations may be carried out independently of the controller), a counter update operation on the plurality of first groups of memory cells such that respective counters stored on one of the plurality of first groups (FIG. 4 Overhead 159; [0015] A hot count is maintained in an overhead data area of a block in the memory array; FIG. 11 Program Updated Hot Count Value to Overhead Area of Block 133) are updated while a respective one of the corresponding memory operations is being performed on one of the plurality of second groups of memory cells (FIG. 4 Data 157; FIG. 11 Erase Block 129).
Regarding claim 2, Yero further discloses: 
The system of claim 1, wherein the plurality of commands are free of instructions to cause the memory controller to update the respective counters ([0014] Dedicated circuits on the same chip or chips as a memory array allow hot counts to be maintained independently of a controller; [0049] this embodiment does not require the controller to manage hot count values for different blocks. Instead, the hot count value is maintained by dedicated circuits that are peripheral circuits of the plane that contains the block; FIG. 11 the hot count value is updated without receiving an command to update the hot count).
Regarding claim 4, Yero further discloses: 
The system of claim 1, wherein each one of the plurality of first groups and the plurality of second groups ([0008] Memory cells of a typical flash EEPROM array are divided into discrete blocks of cells that are erased together. That is, the block (erase block) is the erase unit, a minimum number of cells that are simultaneously erasable (i.e. memory cell array 1 comprising a plurality of blocks, wherein each block comprises a plurality of cells)) is assigned to a respective one of a plurality of partitions (FIG. 4 Overhead 159 and Data 157), and wherein the memory controller is configured to simultaneously perform memory operations corresponding to groups of the plurality of first groups or the plurality of second groups that are assigned to different partitions (FIG. 11 in response to receiving the erase command, the hot counter is updated along with the erase operation being performed; [0008] more than one page may be programmed or read in parallel in different sub-arrays or planes).
Regarding claim 5, Yero further discloses: 
The system of claim 1, wherein the plurality of first groups or the plurality of second groups corresponds to a block of NAND memory cells and each group of the plurality of first groups or the plurality of second groups corresponds to a page of NAND memory cells ([0008] Memory cells of a typical flash EEPROM array are divided into discrete blocks of cells that are erased together. That is, the block (erase block) is the erase unit, a minimum number of cells that are simultaneously erasable (i.e. memory cell array 1 comprising a plurality of blocks, wherein each block comprises a plurality of cells). Each erase block typically stores one or more pages of data, the page being the minimum unit of programming and reading, although more than one page may be programmed or read in parallel in different sub-arrays or planes).
Regarding claim 6, Yero further discloses: 
The system of claim 1, wherein the one of the plurality of first groups of memory cells further store overhead data (FIG. 4 Overhead 159; [0015] A hot count is maintained in an overhead data area of a block in the memory array).
Regarding claim 7, Yero further discloses: 
The system of claim 6, wherein a remaining one of the plurality of first groups of memory cells store user data ([0008] Each page typically stores one or more sectors of data, the size of the sector being defined by the host system. An example sector includes 512 bytes of host data, following a standard established with magnetic disk drives, plus some number of bytes of overhead information about the host data and/or the erase block in which they are stored).
Regarding claim 16, Yero discloses: 
A method, comprising: 
receiving a plurality of commands ([0040] Data are generally programmed into a NAND array in units of a page. In a NAND array, a page may be formed by the memory cells connected by a single word line. Data are generally programmed into a block sequentially, page by page, with one word line being selected at a time) directed to a managed unit (FIG. 1 Controller 9) comprising: 
a first group of memory cells storing respective counters associated with the managed unit (FIG. 4 Overhead 159; [0015] A hot count is maintained in an overhead data area of a block in the memory array); and 
a second group of memory cells (FIG. 4 Data 157); and 
performing, independently of the plurality of commands ([0049] this embodiment does not require the controller to manage hot count values for different blocks. Instead, the hot count value is maintained by dedicated circuits that are peripheral circuits of the plane that contains the block. This reduces the burden on the controller and on the communication lines between peripheral circuits of the memory and the controller so that the controller may perform other functions and operate faster. In addition, maintaining a hot count in the block using on-chip circuits reduces the risk that the hot count will be lost due to an unexpected loss of power as may occur where a controller maintains a hot count in volatile RAM; [0057] hot count update operations may be carried out independently of the controller), a counter update operation on the first group (FIG. 11 Program Updated Hot Count Value to Overhead Area of Block 133) while a memory operation corresponding to the managed unit is being performed on the second group (FIG. 11 Erase Block 129).
Regarding claim 17, Yero further disclose: 
The method of claim 16, wherein performing the counter update operation further comprises performing a corresponding memory operation, in which the counter update operation is embedded (FIG. 11 in response to receiving the erase command, the hot counter is updated along with the erase operation being performed), and wherein the method further comprises: 
initiating performance of the corresponding memory operation on the first group (FIG. 11 Program Updated Hot Count Value to Overhead Area of Block 133), while performing the memory operation on the second group (FIG. 11 Erase Block 129).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yero as applied
to claim 1 above, and further in view of Lo (US 2017/0329703).	
Regarding claim 3, Yero further discloses: 
The system of claim 1, wherein the memory controller is configured to perform a…operation…to perform the counter update operation, wherein the counter operation is embedded within the…operation…performed by the memory controller (FIG. 11 in response to receiving the erase command, the hot counter is updated along with the erase operation being performed).
Yero does not appear to explicitly teach “to perform a read operation or a write operation.” However, Lo discloses:
to perform a read operation or a write operation ([0056] The counters 402 can be designated for tracking information of the Nand pages 404. At least one of the counters 402 can be designated to each page or each block of the Nand pages 404, respectively. The counters 402 can be utilized for tracking and recording operations such as read, write, or erase operation of the Nand pages 404)
Yero and Lo are analogous art because Yero and Lo teach operation of non-volatile
memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yero and Lo before him/her, to modify the teachings of Yero with Lo’s teachings of using counters with read and write operations as well as erase operation because the counter update operations of Yero can be used to track and record a read or write operation in the same manner that Yero performs counter update operation.

Claims 8, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yero and Lo.
Regarding claim 8, Yero discloses: 
A system, comprising: 
a memory device (FIG. 1) comprising a plurality of groups of memory cells (FIG. 1 Memory Cell Array 1; [0008] Memory cells of a typical flash EEPROM array are divided into discrete blocks of cells that are erased together. That is, the block (erase block) is the erase unit, a minimum number of cells that are simultaneously erasable), wherein a first group of the plurality of groups of memory cells stores a counter associated with the plurality of groups of memory cells (FIG. 4 Overhead 159; [0015] A hot count is maintained in an overhead data area of a block in the memory array); and 
a system controller coupled to the memory device (FIG. 1 Controller 9), wherein the system controller is configured to issue a command to…a second group of the plurality of groups of memory cells (FIG. 4 Data 157; FIG. 11 Erase Block 129); 
wherein the memory device is configured to, in response to receipt of the command from the system controller, update the counter stored in the first group simultaneously while the data read from the second group are being transferred to the system controller (FIG. 11 in response to receiving the erase command, the hot counter is updated along with the erase operation being performed).
Yero does not appear to explicitly teach “read data from.” However, Lo discloses:
read data from ([0028] The semiconductor memory devices 200 may perform one or more erase, program, write, and read operations under the control of the memory controller 100 [0056] The counters 402 can be designated for tracking information of the Nand pages 404. At least one of the counters 402 can be designated to each page or each block of the Nand pages 404, respectively. The counters 402 can be utilized for tracking and recording operations such as read, write, or erase operation of the Nand pages 404)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yero and Lo before him/her, to modify the teachings of Yero with Lo’s teachings of using counters with read and write operations as well as erase operation because the counter update operations of Yero can be used to track and record a read operation in the same manner that Yero performs counter update operation.
Regarding claim 10, Yero further discloses: 
The system of claim 8, wherein the memory device is configured to update the counter without receiving a request to update the counter from the system controller ([0014] Dedicated circuits on the same chip or chips as a memory array allow hot counts to be maintained independently of a controller; [0049] this embodiment does not require the controller to manage hot count values for different blocks. Instead, the hot count value is maintained by dedicated circuits that are peripheral circuits of the plane that contains the block; FIG. 11 the hot count value is updated without receiving an command to update the hot count).
Regarding claim 11, Yero further discloses: 
The system of claim 8, wherein the memory device is configured to update the counter without transferring the counter back to the system controller ([0014] Dedicated circuits on the same chip or chips as a memory array allow hot counts to be maintained independently of a controller; [0049] this embodiment does not require the controller to manage hot count values for different blocks. Instead, the hot count value is maintained by dedicated circuits that are peripheral circuits of the plane that contains the block; FIG. 11 the hot count value is updated without receiving an command to update the hot count).
Regarding claim 14, Yero further discloses: 
The system of claim 8, wherein the first group of the plurality further comprises metadata (FIG. 4 Overhead 159; [0008] overhead information about the host data and/or the erase block in which they are stored).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yero and Lo as applied to claim 8 above, and further in view of Malladi et al. (US 7,304,942). 
Regarding claim 9, Yero and Lo do not appear to explicitly teach while Malladi et al disclose: 
The system of claim 8, wherein the memory device is configured to perform read-modify-write (RMW) operation to update the counter without individually performing a read and a write operations to update the counter (Col 2, line 24:  Updating a RAM-based counter, however, involves doing a read-modify-write (RMW) open--the previous contents of the RAM must be read, the contents must be updated, and the new contents must be written back. An RMW open is well-known in the art, but it does require more bandwidth since the RAM must be accessed twice for each counter update).
Yero, Lo and Malladi et al. are analogous art because Yero, Lo and Malladi et al. teach maintaining counters.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yero, Lo and Malladi et al. before him/her, to modify the combined teachings of Yero and Lo with the Malladi et al. teachings of executing a read-modify-write (RMW) operation update counters because using an RMW operations would reduce the needed bandwidth to perform the counter update.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yero and Lo as applied to claim 9 above, and further in view of Qin et al. (US 2019/0147941).
Regarding claim 12, Yero and Lo do not appear to explicitly teach while Qin et al. disclose: 
The system of claim 8, wherein the memory controller is configured to increment or decrement values of the respective counters until a threshold value is reached ([0099] a counter 512 being incremented to a threshold refresh count value and/or greater than the refresh count value).
Yero, Lo, and Qin et al. are analogous art because Yero, Lo, and Qin et al. teach operation of non-volatile memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention, having the teachings of Yero, Lo, and Qin et al. before him/her, to modify the combined teachings of Yero and Lo with the teachings of Qin et al. because incrementing the counters until a threshold is met enables the system controller to know when to perform refresh operations (Qin et al. [0099]).
Regarding claim 13, Yero and Lo do not appear to explicitly teach while Qin et al. disclose: 
The system of claim 8, wherein the memory controller is configured to reset values of the respective counters to an initial value in response to a determination that values of the respective counters have reached a threshold value ([0103] In response to the count of a counter 512 being greater than or equal to the threshold refresh count value, the refresh circuit 514 performs refresh operations on the memory cell. Subsequent to the refresh operations, the tracking circuit 510 decrements the counter 512 associated with the memory cell to a predetermined value (e.g., zeroes out the counter 512)).
The motivation for combining is based on the same rational presented for rejection of claim 12.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yero and Lo as applied to claim 9 above, and further in view of Tuers et al. (US 2016/0225461).
Regarding claim 15, Yero and Lo do not appear to explicitly teach while Tuers et al. disclose: 
The system of claim 8, wherein the system controller is coupled to the memory device via a memory interface compliant with Double Data Rate (DDR) ([0043] A memory interface 130 provides the command sequences to non-volatile memory die 104 and receives status information from non-volatile memory die 104. In one embodiment, memory interface 130 may be a double data rate (DDR) interface, such as a Toggle Mode 200, 400, or 800 interface), Open Nand Flash Interface (ONFI), or any combination thereof.
Yero, Lo, and Tuers et al. are analogous art because Yero, Lo, and Tuers et al. teach operation of non-volatile memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention, having the teachings of Yero, Lo, and Tuers et al. before him/her, to modify the combined teachings of Yero and Lo with the teachings of Tuers et al. because implementing a DDR memory interface enables the non-volatile memory to receive command sequences from the controller and send status information to the controller.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yero as applied to claim 16 above, and further in view of Qin et al.
Regarding claim 18, Yero further disclose: 
The method of claim 16, wherein performing, independently of the plurality of commands ([0057] hot count update operations may be carried out independently of the controller), the counter operation 
Yero does not appear to explicitly teach the counter operation “comprises incrementing or decrementing values of the respective counters until a threshold value is reached.” However Qin et al. discloses:
comprises incrementing or decrementing values of the respective counters until a threshold value is reached ([0099] a counter 512 being incremented to a threshold refresh count value and/or greater than the refresh count value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yero and Qin et al. before him/her, to modify the teachings of Yero with the teachings of Qin et al. because incrementing the counters until a threshold is met enables the system controller to know when to perform refresh operations (Qin et al. [0099]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yero as applied to claim 16 above, and further in view of Singhal et al. (Singhal, A., Van der Wijngaart, R., and P. Barry, “Atomic Read Modify Write Primitives for I/O Devices,” Intel Corporation White Paper, August 2008, available:  https://www.intel.com/content/dam/doc/white-paper/atomic-read-modify-write-primitives-i-o-devices-paper.pdf.)
Regarding claim 19, Yero does not appear to explicitly teach while Singhal et al. disclose:
The method of claim 16, wherein: 
the memory operation performed on the second group comprises a read-modify-write (RMW) operation (Section 2:  Read Modify Write (RMW) operations are hardware-assisted operations that atomically update a variable at its memory location. These operations have a long history and their usage in a wide range of synchronization algorithms is well published. The operations are required for efficient implementation of synchronization primitives such as semaphores, mutexes, and barriers. Examples of RMWs that we have referred to in this paper are:  1. Compare and Exchange (addr, value1, value2): Read the value at addr and compare it with value1, write value2 to addr if value1 is equal to the value obtained at addr); and 
the method further comprises applying a write signal only to those cells of the second group whose states are to be changed during the RMW operation (It would be obvious to one skilled in the art before the effective filing date to only apply the write signal to the cells that are part of the RMW operation).
Yero and Singhal et al. are analogous art because Yero teaches operation of non-volatile memory systems and Singhal et al. teach read modify write memory operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yero and Singhal et al. before him/her, to modify the teachings of Yero with the teachings of Singhal et al. because read modify write operations are well known in the art and are used to implement efficient synchronization of primitives (Singhal et al., Section 2).
Regarding claim 20, Singhal et al. further disclose:
The method of claim 19, wherein performing the counter update operation on the first group further comprises applying a write signal only to those cells of the first group whose states are to be changed during the RMW operation (Section 2:  Atomic_Add (addr, value):  Atomically increment (or decrement_ the variable at memory location addr; It would be obvious to one skilled in the art before the effective filing date to only apply the write signal to the cells that are part of the RMW operation)).

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. Applicant argues that Yero does not disclose claim 1 limitation “perform, independently of the plurality of commands, a counter update operation on the plurality of first groups of memory cells such that respective counters stored on one of the plurality of first groups are updated while a respective one of the corresponding memory operations is being performed on one of the plurality of second groups of memory cells.” Applicant appears to argue that the counters disclosed by Yero need to “wait until a completion of a corresponding operation for which the counters are updated” (Remarks page 8). However, Yero makes no explicit assertion. Additionally, at paragraph [0056], Yero states “FIG. 11 shows a flowchart for another example of hot count that is updated during erase of a block.” Updating a hot count “during erase of a block” reads on the limitation of claim 1. Therefore, the 35 U.S.C. 102(a)(1) rejection of independent claims 1 and 16 over Yero is maintained. Similarly, the 35 U.S.C. 103 rejection of independent claim 8 is also maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/            Primary Examiner, Art Unit 2137